DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 2, 5, and 6 are objected to because of the following informalities:  
Regarding claims 1, 2, and 6 “rotable” should read “rotatable” as it is misspelled.  
Regarding claims 5 and 6, “to point a part” should read “to point to a part.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fladl US 2017/0123378.
Regarding claim 1, Fladl discloses a clock (Figs. 4-6) comprising: a first belt (8); an hour-axis unit comprising first and second rotation axis spaced apart from each other by a predetermined distance and being rotable (15); and an hour hand configured to point a part of the hour axis unit (5), wherein the first belt makes revolutions by being engaged with the first and second rotation shafts, [0012], [0031]-[0032].
Regarding claim 2, Fladl discloses a clock further comprising: a second belt (another of 8); a minute axis unit comprising third and fourth rotation axis spaced apart from each other by a 
Regarding claim 3, Fladl discloses a clock, wherein numerals from 1 to 24 or a notation for representing hours are marked on the first belt, and wherein numerals from 1 to 60 or a notation for representing minutes are marked on the second belt, see Figs. 4-6, [0012], [0031]-[0032].
Regarding claim 4, Fladl discloses a clock, wherein the first to fourth rotation axis are in the form of a gearwheel (15) [0032].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vernot CH 702783 in view of Gerber US 2009/0161496.
Regarding claim 5, Vernot discloses a clock comprising: a first belt having a front part thereof (1); an hour axis unit comprising first to third rotation axis spaced apart from one another by a predetermined distance and being rotable (17a-17c);  wherein the first to third rotation axis are spaced apart from one another to form a triangle (Fig. 3), and wherein the first belt is connected to the first to third rotation axis in a Mobius strip shape (Fig. 3) [0021].\
Vernot does not disclose, an hour hand being fixed and configured to point a part of the hour axis unit,

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vernot as suggested by Gerber because doing so allows the user to more easily tell what the present time indication is.

Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vernot and Gerber in further view of Kieki JPS61189480.
Regarding claim 6, Vernot and Gerber disclose the clock as described in the paragraphs above, but do not disclose the clock further comprising: a second belt, a minute axis unit comprising fourth to sixth rotation axis spaced apart from one another by a predetermined distance and being rotable and a minute hand being fixed and configured to point a part of the minute axis unit; wherein the fourth to sixth rotation axis are spaced apart from one another to form a triangle, and wherein the second belt is connected to the fourth to sixth rotation axis in a Mobius strip shape.
However, Keiki discloses a clock with a first and a second belt (fig. Figs 3-6), an axis unit comprising fourth to sixth rotation axis spaced apart from one another by a predetermined distance and being rotable, wherein the fourth to sixth rotation axis are spaced apart from one another to form a triangle, and wherein the second belt is connected to the fourth to sixth rotation axis in a Mobius strip shape, as well as the first to third rotation axis form a triangle connected in a Mobius strip shape, see Fig. 6 [0001].

Further, Gerber discloses a minute hand being fixed and configured to point a part of the minute axis unit and the belts measuring hours and minutes (15), [0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vernot, Gerber, and Keiki as suggested by Gerber because doing so allows the user to more easily tell what the present time indication is.
Regarding claim 7, Vernor, Gerber, and Keiki as described in the paragraphs above further disclose the clock, wherein numerals from 1 to 24 or a notation for representing hours are marked on the first belt, and wherein numerals from 1 to 60 or a notation for representing minutes are marked on the second belt, see Vernot, Fig. 3, Gerber [0016], Keiki Fig. 6.
Regarding claim 11, Vernor and Gerber disclose the clock as described in the paragraphs above, but do not disclose wherein the first belt has a rear part thereof, wherein numerals from 1 to 12 are marked on the rear part in this order, wherein the rear part faces away from the front part, and wherein colors of the numerals and background of the rear part are different from those of the front part.
However, Kieki discloses a clock wherein the first belt has a rear part thereof, wherein numerals from 1 to 12 are marked on the rear part in this order, wherein the rear part faces away from the front part, and wherein colors of the numerals and background 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vernot and Gerber as suggested by Keiki because doing so produces a desired aesthetic effect recognizing when the dates are in the second half of the day.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vernor, Gerber, and Keiki in further view of Fladl.
Regarding claim 8, Vernor, Gerber, and Keiki disclose the clock as described in the paragraphs above, but do not disclose wherein the rotation axes are in the form of a gearwheel
However, Fladl discloses a clock, wherein the rotation axes are in the form of a gearwheel (15), [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vernor, Gerber, and Keiki as suggested by Fladl because doing so allows the device to easily be driven by a motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vernot and Gerber in further view of Kieki in further view of Janson.
Regarding claim 9, Vernot and Gerber disclose a clock as described in the paragraphs above, but do not disclose the clock, further comprising: a second belt on which numerals from 0 
However, Keiki discloses a clock with a first and a second belt (fig. Figs 3-6), an axis unit comprising fourth to sixth rotation axis spaced apart from one another by a predetermined distance and being rotable, wherein the fourth to sixth rotation axis are spaced apart from one another to form a triangle, and wherein the second belt is connected to the fourth to sixth rotation axis in a Mobius strip shape, as well as the first to third rotation axis form a triangle connected in a Mobius strip shape, see Fig. 6 [0001].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vernor and Gerber as suggested by Keiki because doing so allows the user to see different visual time indications in a Mobius strip style.
Further, having belts split the time indications into single digit belts is known in the art. Janson discloses a clock comprising: a first belt (38), a second belt on which numerals from 0 to 5 are marked in this order (39); a first minute axis unit spaced apart 
Therefore, combined with the teachings of Vernor and Keiki, one, two, or three belts in the form of a mobius strip with first to third axis, fourth to sixth axis, and seventh to ninth axis, see Keiki Fig. 6 [0001] and Vernor Fig. 3; and the teachings of Gerber showing hands configured to point to a part of the axis units (15), [0032]; a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vernor, Gerber, and Keiki, to include three separate triangular Mobius strip belts as suggested by Vernor, Gerber, Keiki, and Janson because doing so allows for a desired aesthetic effect and makes clear that time indication is based on individual parameters (e.g. hours, tens minutes digit, single minutes digit) and allows easier indication by pointing to the individual digits for easy readability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vernot, Gerber, Kieki, and Janson in further view of Fladl.
Regarding claim 10, Vernor, Gerber, Keiki, and Janson disclose the clock as described in the paragraphs above, but do not disclose wherein the rotation axes are in the form of a gearwheel
However, Fladl discloses a clock, wherein the rotation axes are in the form of a gearwheel (15), [0032].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844